DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 10-20 are pending
Claims 5-9 are withdrawn from consideration
Claims 1-4 and 10-20 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 12/17/2018, 07/16/2019, 11/14/2019, 04/27/2020, 07/29/2020, and 03/22/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Species A claims 1-4 and 10-20 in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the ground(s) that claims in Species B that depend from allowable claims elected be reinstated for allowance.  Examiner will address withdrawn claims 5-9 upon indication of allowable subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "a water composition” on line 5.  It is unclear and confusing whether Applicant is referring to the same water composition on line 1 of claim 1, or a different and separate water composition.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/710789 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application 16/007028 discloses a water composition in a container including water, silicic acid and hydrogen gas.  Corresponding dependent claims 2-4 and 10-20 disclose additional details including a filter comprising a carrier and a silicon material, a filter assembly including a housing defining a receiving space and further including an inlet and an outlet, a water purification system comprising at least one second filter assembly including a housing defining a receiving space and a porous material and further including an inlet and an outlet, a pipeline unit, and a discharge unit.
Independent claim 1 of the co-pending Application No. 16/710789 discloses a filter for producing a water composition containing silicic acid and hydrogen gas, the filter including a carrier material and a silicon material.  Corresponding dependent claims 2-20 of the co-pending Application No. 16/710789 disclose similar details with the current application 16/007028 such as a filter assembly, a filter device including a first housing defining a first receiving space and further including a first inlet and a first outlet, a water purification system comprising a second filter device including a second housing defining a second receiving space and further including a second inlet and a second outlet, a pipeline unit, and a discharge unit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stouffer et al. (US 2010/0243572 A1) (hereinafter “Stouffer”).

Regarding Claim 1:
Stouffer teaches a water composition adapted to be received and sealed in a container (see paragraph 1 – “…relates to liquid filtration systems and filter matrixes and media, wherein the filter media contains, for example, plasma-treated polymeric binders.”) (see paragraph 11), comprising:

silicic acid present in said water composition in an amount of not greater than a saturation concentration of said silicic acid (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the polymeric binder particles are present in an amount in the range of 5 to 30% by weight of the media…”), and 
hydrogen gas dissolved in said water (see paragraphs 18, 19, 33 and 35).
Although Stouffer teaches a filtration system including a filter matrix and media (water composition) present in a specified amount (see paragraph 11), Stouffer does not specifically teach wherein said water composition has an oxidation reduction potential (ORP) lower than -400 mV.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system including the filter matrix and media (water composition) to have an oxidation reduction potential lower than -400 mV in order to provide an efficient and effective liquid filtration system capable of oxidizing and removing unwanted and harmful contaminants present in an untreated liquid source (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an 

Regarding Claim 2:
Stouffer teaches the water composition of claim 1, wherein said silicic acid is present in said water composition in an amount not lower than 11 mg/mL (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the polymeric binder particles are present in an amount in the range of 5 to 30% by weight of the media…”), and said water composition has an ORP of lower than -500 mV (Examiner’s note:  Although Stouffer teaches a filtration system including a filter matrix and media (water composition) present in a specified amount (see paragraph 11), Stouffer does not specifically teach wherein said water composition has an oxidation reduction potential (ORP) lower than -400 mV.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system including the filter matrix and media (water composition) to have an oxidation reduction potential lower than -400 mV in order to provide an efficient and effective liquid filtration system capable of oxidizing and removing unwanted and harmful contaminants present in an untreated liquid source (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder 

Regarding Claim 3:
Stouffer teaches a filter for producing a water composition of claim 1, comprising a carrier (activated carbon) and a silicon material supported on said carrier (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the adsorptive media comprises activated carbon…”).

Regarding Claim 4:
Stouffer teaches the filter of claim 3, wherein said silicon material is selected from the group consisting of nano silicon, micro silicon and the combination thereof (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the adsorptive media comprises activated carbon…”) (see paragraphs 29-31 regarding microns).

Regarding Claim 10:
Stouffer teaches a filter assembly comprising:
a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”); and
a filter of claim 3, which is received in said receiving space of said housing (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 11:
Stouffer teaches the filter assembly of claim 10, wherein said carrier of said filter is further selected from the group consisting of activated carbon, hollow fiber membrane (HEM) , bamboo charcoal, porphyritic andesite, quartz sand, fiber, ceramics and combinations thereof, said silicon material being supported on said carrier (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 12:
Stouffer teaches the filter assembly of claim 11, wherein said carrier is a combination of said activated carbon and said hollow fiber membrane, said activated carbon being disposed proximate to said inlet, and said hollow fiber membrane being disposed proximate to said outlet (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 13:
Stouffer teaches the filter assembly of claim 12, wherein one of said activated carbon and said hollow fiber membrane is disposed to surround the other of said activated carbon and said hollow fiber membrane (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).


Regarding Claim 14:
a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 15:
Stouffer teaches the water purification system of claim 14.
Although Stouffer discloses a single filtration system comprising a filter matrix, a housing, a fluid inlet, and a fluid outlet, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Stouffer to include multiple filtration systems with corresponding filter matrixes, a housing, a fluid inlet and a fluid outlet, wherein the multiple filtration systems can be in fluid communication via a pipe/tube/conduit (see MPEP 2144.04 VI B. Duplication of Parts) (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).


Stouffer teaches the water purification system of claim 15, wherein said porous material of said at least one second filter assembly is selected from the group consisting of activated carbon, hollow fiber membrane and the combination thereof (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 17:
Stouffer teaches the water purification system of claim 15.
Although Stouffer discloses a single filtration system comprising a filter matrix, a housing, a fluid inlet, and a fluid outlet, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Stouffer to include multiple filtration systems with corresponding filter matrixes, a housing, a fluid inlet and a fluid outlet, wherein the multiple filtration systems can be in fluid communication via a pipe/tube/conduit (see MPEP 2144.04 VI B. Duplication of Parts) (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 18:
Stouffer teaches the water purification system of claim 15, further comprising a discharge unit disposed downstream of said first filter assembly and operationally connected to said pipeline unit to discharge a liquid, a gas or the combination thereof from said pipeline unit (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”) (see paragraph 20 – “…includes a filter housing for a filter element and an outlet to pass treated fluid away from the filter housing in an appropriate manner.”).

Regarding Claim 19:
Stouffer teaches the water purification system of claim 14, further comprising a degassing unit disposed upstream of said first filter assembly to remove gas from a to-be-treated water (see paragraph 18 – “…providing the polymeric binder particles in a chamber; pulling vacuum on the chamber; subjecting the particles to a gas…to form a mixture and drying the mixture.”).


Regarding Claim 20:
Stouffer teaches the water purification system of claim 14, further comprising two measuring units respectively disposed upstream and downstream of said first filter a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).






Other Reference Considered
Stouffer et al. (US 2015/0076071 A1) teaches a similar liquid filtration system.

Cooper et al. (US 2010/0098877 A1) teaches a manufacturing system and method of nanostructured materials/compositions.

Ben-Horin et al. (US 2013/0270171 A1) teaches a filtration system and assembly thereof.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773